Citation Nr: 1421444	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left leg phlebitis.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to a compensable initial rating for residuals of a right ring finger fracture.  

4.  Entitlement to a disability rating in excess of 20 percent for right leg deep vein thrombosis.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had verified active duty service from March 1977 to June 1987.  The record indicates additional active service from February to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2001 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta Georgia, and the VA Regional Office (RO) in St. Petersburg, Florida, respectively.     

The Board will decide below the claim to service connection for left leg phlebitis and the claim to a higher initial rating for a right ring finger disorder.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the November 2009 Statement of the Case (SOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

An issue regarding service connection for a knee disorder has been raised by a March 2011 statement of record from the Veteran.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  

The claim to service connection for a back disorder and the claim to an increased rating for right leg deep vein thrombosis are addressed in the REMAND section of the decision below.  The claims are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran has not had a phlebitis disability in his left leg during the pendency of his claim.

2.  The Veteran experiences pain and limitation of motion in his right ring finger, but has not experienced an amputation of that finger.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for phlebitis in the left leg have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for a compensable rating, for residuals related to a right ring finger fracture, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5230 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the adverse rating decision by way of letters to the Veteran dated in November 2008 and January 2009, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he declined.  VA obtained the Veteran's STRSs.  VA obtained VA treatment records and records from the Social Security Administration (SSA).  And VA afforded the Veteran VA compensation examinations into the nature and severity of his disorders.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

The Claim to Service Connection

The Veteran claims that he incurred left leg phlebitis during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

In this matter, a service connection finding is unwarranted because the evidence indicates that the Veteran has not had phlebitis in his left leg at any time during the pendency of his claim.  The Veteran underwent VA compensation examination into his claim in February 2009.  The examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner concluded that the Veteran's left leg was normal, and that he did not have phlebitis in the left leg.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board further notes that VA treatment records and medical evidence from SSA is similarly negative for left leg phlebitis.  

In assessing the Veteran's claim, the Board has reviewed his lay statements.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As symptoms such as leg pain and swelling are observable in nature, the Board has considered the probative value of his assertions.  However, his assertions regarding diagnosis and etiology are of limited probative value.  Phlebitis is a pathology of the vascular system that is beyond the Veteran's capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion diagnosing himself with the disorder, or linking it to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran does not have the disorder he claims.  38 U.S.C.A. § 5107(b).         

In sum, the preponderance of the evidence of record is against finding that the Veteran has left leg phlebitis, or has had the disorder at any time during the pendency of his appeal.  As such, service connection is unwarranted for this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).

The Claim for a Higher Initial Rating

The Veteran claimed service connection for a right ring finger disorder in October 2008.  In the rating decision on appeal, the RO granted the claim, and assigned a noncompensable initial rating effective the date of claim.  The Veteran appealed the assigned rating.  

In this decision, the Board will consider whether a compensable rating has been warranted from the date of the Veteran's claim for service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A claimant's specific occupation is not for consideration under the Rating Schedule.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  VAOPGCPREC 9-98.

Disability of the ring finger is rated under Diagnostic Code (DC) 5230 of 38 C.F.R. § 4.71a (2013).  The DC addresses limitation of motion of the finger, and authorizes a sole rating of 0 percent.  Under this provision, the Veteran is not entitled to a compensable rating for the residuals of his finger disorder.  In assessing whether a compensable rating may be assigned under an analogous DC, the Board has reviewed other DCs addressing the fingers.  The only other provision addressing the ring finger is DC 5155, which authorizes compensable ratings for finger amputation.  As there is no evidence in the record that the Veteran's finger has been amputated, or that the disorder is tantamount to amputation, DC 5155 cannot be utilized to assign a higher rating.  The Board has also reviewed DCs 5003 and 5010 which address the evaluation of joints that have been afflicted with degenerative arthritis.  These provisions may authorize a 10 percent for limitation of motion in major joints or in groups of minor joints.  As the Veteran sole disability is a single minor joint - the ring finger - DCs 5003 and 5010 may not be utilized for a higher rating either.  38 C.F.R. § 4.45.  

As the preponderance of the evidence is against the Veteran's claim for a compensable rating, the claim must be denied.  38 U.S.C.A. § 5107(b).  

      Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's finger disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating for the disorder (i.e., amputation).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his finger problem causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247.  There is no evidence of record that the Veteran has been hospitalized for the disorder, or that it interferes with his employability.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.  


ORDER

Entitlement to service connection for left leg phlebitis is denied.

Entitlement to a compensable initial rating for the right ring finger disorder is denied.  


REMAND

A remand is necessary so that additional medical inquiry may be conducted into the claim to service connection for a low back disorder and the claim for an increased rating for right leg deep vein thrombosis.   

The Veteran underwent VA examination of his low back disorder in February 2009.  The examining physician noted the Veteran's disorders, but did not provide a nexus opinion regarding whether the disorders related to service.  The Veteran should be provided with a new examination, the report of which should contain an opinion regarding the nature, severity, and etiology of the low back disability.    

The Veteran underwent VA examination of his service-connected right leg deep vein thrombosis in March 2008.  To fairly judge the Veteran's claim for increased rating, more recent medical inquiry is warranted.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board further notes that this issue has been on appeal since the Veteran's substantive appeal filed in March 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in October 2009.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his right leg deep vein thrombosis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  The examiner should address the severity of all symptoms caused by the service-connected disorder.  See 38 C.F.R. § 4.104, Diagnostic Codes 7121 (2013).  

3.  Also schedule the Veteran for an appropriate VA examination to determine the nature, severity, and etiology of his low back disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.

The examiner should provide an opinion as to whether it is at least as likely as not likely (probability of 50 percent or greater) that a current low back disorder (muscular, orthopedic, or neurological) had its clinical onset during service, or is related to any in-service disease, event, or injury.  The examiner should fully explain any opinion and conclusion reached. 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not sufficiently answered, return the case to the examiner.

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental SOC.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


